United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
MEDICAL CENTER, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0818
Issued: February 7, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2021 appellant filed a timely appeal from a March 18, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $75,644.11 during the period June 1, 2012 through
December 5, 2020 for which she was without fault, as she concurrently received Social Security
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 18, 2021 decision, OWCP received additional evidence, and appellant
submitted additional evidence upon appeal. However, the Board’s Rules of Procedure provides: “The Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus,
the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

Administration (SSA) age-related retirement benefits and FECA wage-loss compensation without
an appropriate offset; (2) whether it properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $363.50 every 28
days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On June 1, 2001 appellant, then a 51-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that on May 18, 2001 she sustained a massive herniated disc
and possible rotator cuff tear when repetitively-lifting heavy magnetic resonance imaging (MRI)
films while in the performance of duty. She stopped work on May 21, 2001. OWCP initially
accepted the claim for cervical sprain, and later expanded the acceptance of the claim to include
displacement of the cervical intervertebral disc without myelopathy. In a CA-7 form dated
August 29, 2001, appellant’s supervisor noted that appellant’s retirement system coverage was
under the Federal Employees Retirement System (FERS). Appellant was in receipt of
compensation for temporary total disability since August 20, 2001 and OWCP paid appellant
wage-loss compensation on the periodic rolls beginning June 16, 2002.
On November 18, 2020 OWCP provided SSA with a FERS/SSA dual benefits form to
obtain information regarding appellant’s receipt of SSA age-related retirement benefits.
On December 1, 2020 SSA completed the dual benefits form, which reported appellant’s
SSA age-related retirement benefit rates with a FERS offset and without a FERS offset from
June 2012 through December 2020. SSA noted that appellant received SSA disability benefits
from October 2005 through May 2012 and from May 2015 through April 2016. Beginning
June 2012, the SSA rate with FERS was $827.30 and without FERS was $198.80. Beginning
December 2012, the SSA rate with FERS was $841.30 and without FERS was $202.10. Beginning
May 2016, the SSA rate with FERS was $1,151.50 and without FERS was $219.20. Beginning
December 2016, the SSA rate with FERS was $1,154.90 and without FERS was $219.80.
Beginning December 2017, the SSA rate with FERS was $1,177.90 and without FERS was
$224.20. Beginning December 2018, the SSA rate with FERS was $1,210.80 and without FERS
was $230.40. Beginning December 2019, the SSA rate with FERS was $1,230.10 and without
FERS was $234.00. Beginning December 2020, the SSA rate with FERS was $1,246.00 and
without FERS was $237.10.
On December 9, 2020 OWCP prepared a FERS offset overpayment calculation worksheet
wherein it noted the calculation of appellant’s SSA offset overpayment from June 1, 2012 through
April 30, 2015 and May 1, 2016 through December 5, 2020. It found that she received an
overpayment of compensation in the amount of $3,791.72 for the period June 1 through
November 30, 2012, $18,564.90 for the period December 1, 2012 through April 30, 2015,
$6,577.33 for the period May 1 through November 30, 2016, $11,252.03 for the period
December 1, 2016 through November 30, 2017, $11,475.84 for the period December 1, 2017
through November 30, 2018, $11,797.12 for the period December 1, 2018 through November 30,
2019, $12,018.88 for the period December 1, 2019 through November 30, 2020, and $166.30 for
the period December 1 through 5, 2020. The total overpayment was determined to be $75,644.11.
In a letter dated December 9, 2020, OWCP notified appellant that, based on information
provided by SSA regarding the amount of her age-related retirement benefits, which were
2

attributable to federal service, her FECA wage-loss compensation had been adjusted. It explained
that she was in receipt of SSA age-related retirement benefits every four weeks amounting to
$1,246.00. However, appellant’s federal service increased her monthly Social Security payment
by $1,008.90, which must be offset by the portion of her SSA retirement benefits attributable to
her federal service on account of age, resulting in a new net FECA compensation payment of
$1,073.89, every 28 days. Appellant’s wage-loss compensation benefits were adjusted, effective
December 6, 2020.
In a preliminary overpayment determination dated January 21, 2021, OWCP notified
appellant that she had received an overpayment of compensation in the amount of $75,644.11
because she had received SSA age-related retirement benefits based upon her federal service,
without appropriate offset, at the same time she received FECA wage-loss compensation for the
period June 1, 2012 through December 5, 2020. It explained that the overpayment occurred
because appellant’s compensation was not reduced by the FERS/SSA amount. OWCP found
appellant without fault in the creation of the overpayment and forwarded an overpayment action
request form and an overpayment recovery questionnaire (Form OWCP-20). It requested that she
provide supporting financial documentation including income tax returns, bank account
statements, bills and cancelled checks, pay slips, and any other records to support her reported
income and expenses.
In a Form OWCP-20 dated February 4, 2021, appellant requested waiver of recovery of
the overpayment. She listed her monthly income as consisting of $746.00 in SSA benefits.
Appellant’s monthly expenses were listed as: $900.00 for rent; $300.00 for food; $200.00 for
clothing; $150.00 for gas; $95.00 for electricity; and $100.00 for water and other expenses of
$892.00. Her assets included $4.00 in cash and $48.00 in a savings account. OWCP did not
receive supporting financial information along with her Form OWCP-20.
By decision dated March 18, 2021, OWCP finalized the preliminary overpayment
determination of January 21, 2021, finding that appellant received an overpayment of
compensation in the amount of $75,644.11 for the period June 1, 2012 through December 5, 2020
because she concurrently received SSA age-related retirement benefits and FECA wage-loss
compensation for that period without appropriate offset. It found that the FERS offset form that
OWCP received on December 1, 2020 indicated that, contrary to appellant’s figure on the Form
OWCP-20, her monthly SSA payment as of that date was $1,246.00. OWCP noted that she also
received a compensation payment from OWCP in the amount of $1,454.60 as of
February 28, 2021. Therefore, it found that appellant’s total monthly income was $2,700.60. With
regard to the figures for her monthly expenses, OWCP noted that she did not detail what her
$892.00 in “miscellaneous” expenses covered, and as such OWCP could not determine whether
they were for necessities or not, and that the figure of $200.00 per month for clothing appeared to
be excessive. It denied waiver of recovery of the overpayment because there was no evidence of
record that recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience. OWCP required recovery by deducting $363.50 every 28 days from
appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
3

duty.3 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States. 4
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA age-related retirement benefits that are attributable to
federal service of the employee. 5 FECA Bulletin No. 97-09 provides that FECA benefits have to
be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned
as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit. 6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$75,644.11 for the period June 1, 2012 through December 5, 2020 because she concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation for that period
without appropriate offset.
The record indicates that, while appellant was receiving wage-loss compensation under
FECA, she also received SSA age-related retirement benefits attributable to her federal service
during the relevant period. A claimant cannot receive both compensation for wage -loss and SSA
age-related retirement benefits attributable to federal service for the same period. 7 Consequently,
the fact of the overpayment has been established.
To determine the amount of the overpayment, the portion of SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA on
December 1, 2020 with respect to the specific amount of SSA age-related retirement benefits that
were attributable to federal service. The SSA provided the SSA rate with FERS and without FERS
for specific periods from June 2012 through December 2020. The SSA also noted that appellant
received SSA disability benefits, as opposed to age-related retirement benefits, for the periods
October 2005 through May 2012 and May 2015 through April 2016.8

3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); see L.W., Docket No. 19-0787 (issued October 23, 2019); S.M., Docket No. 17-1802
(issued August 20, 2018).
6

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

7

See D.M., Docket No. 19-1369 (issued June 30, 2020).

8

The Board notes that OWCP properly omitted the period May 1, 2015 through April 30, 2016 from its calculation
of the amount and period of appellant’s overpayment, as SSA indicated that appellant was not in receipt of age-related
retirement benefits for this period.

4

The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period June 1, 2012 through December 5, 2020 and finds that an overpayment of compensation in
the amount of $75,644.11 was created.9
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience. 10 The waiver or refusal to waive an overpayment of compensation by OWCP is a
matter that rests within OWCP’s discretion pursuant to statutory guidelines. 11
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.436
to 10.438 of OWCP’s regulations. 12 Section 10.436 provides that recovery of an overpayment
would defeat the purpose of FECA if recovery would cause hardship because the b eneficiary needs
substantially all of his or her income (including compensation benefits) to meet current ordinary
and necessary living expense, and, also, if the beneficiary’s assets do not exceed a specified amount
as determined by OWCP from data provided by the Bureau of Labor Statistics. 13
Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt;
and when an individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse. 14 OWCP’s procedures
provide that to establish that a valuable right has been relinquished, an individual must demonstrate
that the right was in fact valuable, that he or she was unable to get the right back, and that his or
her action was based primarily or solely on reliance on the paym ent(s) or on the notice of
payment.15

9

See L.W. supra note 5; L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued
June 21, 2018).
10

5 U.S.C. § 8129.

11

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

12

20 C.F.R. at §§ 10.436-10.438.

13

Id. at § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2020). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
14

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

15

Federal (FECA) Procedure Manual, supra note 13 at Chapter 6.400.4(c)(3) (September 2020).

5

Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver
and no further request for waiver shall be considered until the requested information is furnished. 16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 17 It considered her
financial information, as presented in her completed Form OWCP-20 to determine if recovery of
the overpayment would defeat the purpose of FECA.
OWCP determined that appellant did not require substantially all of her income to meet
ordinary living expenses. It found that, after its review of the documents of record, she had total
current monthly income of $2,700.60, including $1,246.00 in SSA age-related retirement benefits
and wage-loss compensation from OWCP in the net amount of $1,454.60. OWCP found that
appellant’s total monthly expenses were, at maximum, $2,637.00 based on appellant’s Form
OWCP-20, but that the amount of $200.00 per month for clothing appeared to be excessive, and
$892.00 in miscellaneous expenses were not explained with regard to whether they were for
necessities. Deducting these latter expenses resulted in total monthly expenses of $1,545.00,
which left $1,155.60 of disposable income with which to repay the debt. As appellant’s monthly
income exceeded her ordinary and necessary living expenses by more than $50.00, OWCP found
that she did not need substantially all of her income for ordinary and necessary living expenses. 18
The Board also notes that, although appellant was advised by OWCP to submit documentation to
establish her purported income and expenses, she did not submit supporting financial
documentation as required by section 10.438 of its regulations. OWCP was, therefore, required
by regulation to deny appellant’s request for waiver as it did not have the financial information
necessary to determine if appellant needed substantially all of her current income to meet current
ordinary and necessary living expenses and, also, if her assets exceeded a specified amount as
determined by OWCP.19
Appellant also did not establish that she was entitled to waiver on the basis that recovery
of the overpayment would be against equity and good conscience. She did not provide any
financial information to show that she would experience severe financial hardship in atte mpting to
repay the debt or that she gave up a valuable right in reliance on her wage -loss compensation

16

20 C.F.R. § 10.438.

17

Id. at § 10.436.

18

See M.C., Docket No. 19-0699 (issued February 12, 2020).

19

Supra note 15.

6

benefits. Appellant, therefore, did not establish that recovery of the overpayment was against
equity and good conscience. 20
As appellant failed to establish that recovery of the overpayment of compensation would
either defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying waiver of recovery of the overpayment. 21
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 22
Section 10.441 of OWCP’s regulations provides that, when an overpayment of
compensation has been made to an individual who is entitled to further payments, the individual
shall refund to OWCP the amount of the overpayment as soon as the error is discovered or his or
her attention is called to the same. If no refund is made, OWCP shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual, and any other relevant factors so as
to minimize hardship. 23
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$363.50 every 28 days from appellant’s continuing compensation.
The overpaid individual is responsible for providing information about income, expenses,
and assets as specified by OWCP. 24 When an individual fails to provide requested financial
information, OWCP should follow minimum collection guidelines designed to collect the debt
promptly and in full. 25 OWCP took into consideration the financial information she submitted as
well as the factors set forth in 20 C.F.R. § 10.441 and found that this method of recovery would
minimize resulting hardship. Therefore, it properly required recovery of the overpayment by
deducting $363.50 from appellant’s continuing compensation every 28 days. 26

20

M.A., Docket No. 18-1666 (issued April 26, 2019).

21

See supra note 11.

22

20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

23

Id.

24

Id. at § 10.438; see also A.F., Docket No. 19-0054 (issued June 12, 2019).

25

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.500.2
(September 2018).
26

See J.R., Docket No. 17-0181 (issued August 12, 2020); L.G., Docket No. 19-1274 (issued July 10, 2020).

7

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$75,644.11 during the period June 1, 2012 through December 5, 2020, for which she was without
fault, as she concurrently received SSA age-related retirement benefits while receiving FECA
wage-loss compensation benefits without appropriate offset. The Board further finds that OWCP
properly denied waiver of recovery of the overpayment and properly required recovery of the
overpayment by deducting $363.50 from her continuing compensation every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

